Citation Nr: 0514041	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for narcolepsy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from June 1986 to June 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issue on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002), Charles 
v. Principi, 16 Vet. App. 370 (2002) and Duenas v. Principi, 
18 Vet. App. 512 (2004).  
Specifically, in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers upon 
the veteran or other claimant, as a matter of law, the right 
to compliance with the Board's remand order.  Moreover, the 
Court further held that the Board itself errs when it fails 
to ensure compliance with the terms of its remand.  Id.

The issues of entitlement to service connection for 
narcolepsy was remanded by the Board in January 2004 so that 
additional development actions could be accomplished, 
including affording the veteran an appropriate VA examination 
to determine the nature and etiology of his narcolepsy.  
Specifically, the examiner was requested to comment on 
whether any manifestations noted were the result of any 
disorder originating in service.  The examiner who performed 
the examination only indicated that the veteran's narcolepsy 
existed prior to service and that it was not related to any 
post service events or disease.  The examiner did not 
specifically address whether the veteran's narcolepsy was 
related to his service.  Further development is, therefore, 
needed in light of this Stegall violation.

As well, at the July 2004 VA medical examination the examiner 
indicated that the veteran's narcolepsy had preexisted 
service, but did not offer an thorough explanation as to how 
he came to this conclusion, and did not address whether the 
veteran's narcolepsy was subject to a permanent worsening of 
the condition (aggravation) during active service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004).  

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A.
 § 1111.  See generally, Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner 
v. Principi, 370 F.3d. 1089 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to obtain a medical opinion regarding 
the etiology and nature of the claimed disorder.  See Duenas, 
supra.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
narcolepsy prior to his entry into active 
service in June 1986.  As well, the RO 
should contact the veteran and ask that 
he identify all sources of private 
medical treatment for his narcolepsy 
since February 2004, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his narcolepsy at any VAMC 
since February 2004.  Copies of the 
medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should return 
the claims folder to the same VA 
specialist that examined him at the July 
2004 VA medical examination.  The 
examiner should review all of the 
veteran's medical records and history, 
and the service and post-service medical 
records, including but not limited to 
medical records detailing the veteran's 
narcolepsy symptoms prior to his entry 
into service (if such records are 
available) and the service medical record 
notations dated May 08, 1991 and May 10, 
1991 which contain complaints of 
drowsiness.  The examiner must then 
proffer an opinion as to: (1) whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
narcolepsy is etiologically related to 
the veteran's period of active duty; and, 
(2) whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's narcolepsy existed prior to 
service (with an explanation) and, if so, 
was aggravated (worsened) by active duty.  
It is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report. 

3.  If the examiner that conducted the 
July 2004 VA examination is not available 
to provide the above requested opinion, 
then the RO must reschedule the veteran 
for a VA medical examination with an 
appropriate specialist to evaluate the 
nature, severity, and etiology of the 
veteran's narcolepsy.  The examiner 
should review all of the veteran's 
medical records and history, and the 
service and post-service medical records, 
including but not limited to medical 
records detailing the veteran's 
narcolepsy symptoms prior to his entry 
into service (if such records are 
available) and the service medical record 
notations dated May 08, 1991 and May 10, 
1991 which contain complaints of 
drowsiness.  After a review of all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and following a thorough 
clinical examination, the examiner should 
offer an opinion as to: (1) whether the 
veteran has a current diagnosis of 
narcolepsy;  (2) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's 
narcolepsy is etiologically related to 
the veteran's period of active duty; (3) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's narcolepsy pre-existed service 
(with an explanation) and, if so, was 
aggravated (worsened) by active duty; 
and, (4) whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's narcolepsy was 
aggravated by a disorder that the 
examiner believes is related to service.  
It the etiology of the veteran's 
narcolepsy is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report. 

4.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
narcolepsy.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  The 
supplemental statement of the case should 
include a discussion of the ramifications 
of VAOPGCPREC 3-2003, the holding in 
Wagner, supra, as well as, 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), in reference 
to the claim for service connection for 
narcolepsy.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



